UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SIMO HOLDINGS INC.,

              Plaintiff,                     18-cv-5427 (JSR)

         -against-                                                   ----·-~
                                                ~   Jl.   ~Vr,   !
    HONG KONG UCLOUDLINK NETWORK               DOCUMENT
    TECHNOLOGY LIMITED and
1   UCLOUDLINK (AMERICA), LTD.,
                                               ELECTIJ.ONICALLY FILf:lJ
I                                              DOC #: _ _-;-;~~-k#~
I
1             Defendants.                      DATE FILED:
L---------------------------
JED S. RAKOFF, U.S.D.J.

        In this patent infringement suit, the parties dispute the

meaning of several claim terms. This Court, following briefing

and oral argument, previously issued a "bottom-line" Order

adopting constructions of the disputed claim terms                    (and,    in one

case, declining to construe the term further) . See Order dated

Nov.    1, 2018, ECF No.    60. This Opinion sets forth the reasons

for that Order.

I.      Factual Background

        SIMO Holdings,    Inc.   ("SIMO") describes itself as a

"provider of software-based mobile connectivity solutions."

First Am. Compl. 'JI 3 ("lAC"), ECF No. 20. SIMO holds United

States Patents Nos. 8,116,735 ("the '735 Patent") and 9,736,689

    ("the '689 Patent"), both of which are titled "System and Method

    for Mobile Telephone Roaming." lAC Exh. A ("'735 Patent"), ECF

No. 20-1; lAC Exh. B ("'689 Patent"), ECF No. 20-2. The latter


                                       1
patent is a continuation of the first.    '689 Patent, cover page.

Both patents describe a system by which subscribers can use

their phones or other mobile devices while traveling abroad.

     Mobile telephones and other devices are generally

subscribed to a wireless communication network that covers a

limited geographic scope.   '735 Patent at 1:26-33, 62-66.1 A

device will contain authenticating information, usually stored

either on a SIM ("subscriber identity module") card or on the

phone itself.   Id. at 10:10-29. That authenticating information

is what tells the service provider to provide cellular and

wireless service to the device.   Id. at 10:39-58. When a person

attempts to use a mobile device outside of the service

provider's geographical area - for example, someone who

typically lives in New York using their phone in London - the

local network uses the authentication information to identify

the device's home network. Id. at 2:1-14.     If the local provider

and the home provider have an agreement, the device will be

allowed to use the local network, but the user will incur

"roaming" charges that are often substantial. Id. at 2:24-28.

     To avoid roaming charges, travelers can purchase or rent a

new SIM card that is subscribed to the local network.      Id. at



1 Although the patents can be used with devices other than mobile
phones - for example, laptop computers - for the sake of simplicity
the Court will generally describe the operation of the patents as they
relate to mobile phones.

                                   2
2:31-36. Once the new SIM is installed in the phone, that SIM's

authentication information can be used to access the local

network without roaming fees. However, this can be inconvenient

for travelers visiting multiple different countries, each of

which might contain different local networks.   Id. at 2:36-39.

Also, while using the foreign SIM, the user will not be able to

receive calls to their original phone number. Id. at 2:39-41.

     SIMO's inventions seek to provide an alternative for

accessing foreign networks while roaming. SIMO maintains various

"banks" of authentication data for a number of countries. Id. at

3:7-10, 9:57-61. Users can purchase a subscription to SIMO's

service, and when a subscribed user travels to a different

country, the user's phone can "borrow" local authentication data

from one of the authentication banks. Id. at 3:6-7, 3:10-17. The

phone therefore registers to the local network as a local device

and may be used without incurring roaming fees.   Id. at 3:17-20.

     Defendants Hong Kong uCloudlink Network Technology Limited

and its American subsidiary uCloudlink (America) Ltd.

(collectively, "uCloudlink") sell WiFi hotspots and mobile

phones. SIMO brought this suit, alleging that uCloudlink's

products infringe upon the '735 and '689 Patents. Specifically,

SIMO claims that at least the "Glocalme G2, G3 and U2 Series

WiFi hotspot devices and Sl mobile phones" (the "Accused

Products") embody claims 1-4, 8-9, and 12-13 of the '735 Patent

                                3
and claims 1, 5-8, 10-14, and 19-20 of the '689 Patent.          lAC

~~    18, 41. According to the complaint, uCloudlink operates

"CloudSIM data centers" as well as smaller "Local SIM Banks."

lAC   ~    43. SIMO claims that the Accused Products operate

basically the same way as its own service, i.e., a subscriber

who is traveling abroad can access the bank's SIM information in

order to connect to the local communication network without

paying roaming fees.       lAC    ~~   20, 28, 49.

          The resolution of that dispute will be determined later in

the case. But first the Court was required to resolve the

parties' disputes regarding the construction of several terms

used in one or both of the patents. See Markman v. Westview

Instruments,       Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)    (en bane),

aff'd 517 U.S. 370 (1996)          (holding that court is obligated "to

construe as a matter of law the meaning of language used in the

patent claim"). The Court received briefing from both sides and

heard oral argument on October 19, 2018. For the reasons that

follow,        the Court reached the constructions announced in its

earlier bottom-line Order.

II.       Discussion

          A.     Legal Standard

          "When the parties raise an actual dispute regarding the

proper scope of the[] claims, the court              . must resolve that

dispute." 02 Micro Int'l Ltd. v. Beyond Innovation Tech. Co.,

                                           4
Ltd., 521 F.3d 1351, 1360 (Fed. Cir. 2008). "[O]nly those terms

need be construed that are in controversy, and only to the

extent necessary to resolve the controversy." Vivid Tech.,         Inc.

v. Am. Sci.   &   Eng'g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999).

The purpose of claim construction is "to provide the jury with a

clear understanding of the disputed claim scope." Eon Corp. IP

Holdings v. Silver Spring Networks, 815 F.3d 1314, 1320       (Fed.

Cir. 2016).

     The claim terms of a patent "are generally given their

ordinary and customary meaning," which is "the meaning that the

term would have to a person of ordinary skill in the art in

question at the time of the invention." Phillips v. AWH Corp.,

415 F.3d 1303, 1312-13 (Fed. Cir. 2005)     (en bane)   (quoting

Vitronics Corp. v. Conceptronic, Inc.,     90 F.3d 1576, 1582 (Fed.

Cir. 1996)). A term that does not "depart from its ordinary

meaning" may not require construction. Biotec Biologische

Naturverpackungen GmbH & Co. KG v. Biocorp, Inc., 249 F.3d 1341,

1349 (Fed. Cir. 2001)     (upholding district court's decision not

to construe "melting"). However, a court may not simply rely on

the "ordinary" meaning of a term if that ordinary meaning "does

not resolve the parties' dispute." 02 Micro, 521 F.3d at 1361

(holding that district court erred by not construing "only if,"

where parties disputed whether that term permitted exceptions);

see also Eon Corp., 815 F.3d at 1319 (holding that district

                                    s
court erred in failing to construe "portable" and "mobile" to

resolve parties' dispute about whether those terms applied to

objects that were only theoretically capable of being moved).

     The meaning of a claim term must be understood in context;

it may be informed by other claims in the patent, by the

specification, by the patent's prosecution history, and by

extrinsic evidence such as dictionaries. Phillips, 415 F.3d at

1314. The specification, in particular, is usually "the single

best guide to the meaning of a disputed term." Id. at 1315

(quoting Vitronics,   90 F.3d at 1582). However,   limitations from

the specification should not be read into the claims, nor should

the claim be limited to specific embodiments described in the

patent. Phillips, 415 F.3d at 1323.

     B.   Disputed Claim Terms

     The parties dispute the meaning of several terms appearing

in one or both patents. Simplifying the Court's task, the

parties agree that each such term has a single meaning across

both patents. Accordingly, the Court treats both patents as

instructive as to the meaning of terms used in the other.

          1.    "enabling an initial setting"

     This term appears in claims 1 and 2 of the '735 patent and

claim 8 of the '689 patent. uCloudlink offers the following

construction:



                                  6
        activating a starting configuration for enrolling a
        wireless communication device in a communication
        service, which includes: requesting a subscription;
        establishing a subscriber account; storing the
        subscriber details; downloading and installing remote
        authentication module; transmitting credential
        parameters and location parameters; and then
        optionally sending an acknowledgement

Def.'s Opening Claim Const. Br. 5 ("uCloudlink Br."), ECF No.

35. SIMO proposes giving the term its "plain and ordinary

meaning." Pl.'s Opening Claim Const. Br. 5 ("SIMO Br."), ECF No.

37, arguing,    in effect, that the term does not require further

construction but is clear on its face. The Court agrees with

SIMO.

        SIMO claimed in its papers that this term "is commonly used

in the field of telecommunications," SIMO Br. 5, but it

presented little evidence to back up that assertion. But the

primary position taken by SIMO in its papers, and even more

clearly at oral argument, was that the term did not have a

specialized or technical meaning, and that a person of ordinary

skill in the art would understand the words the same way a

layperson would. Tr. Oct. 19, 2018 at 24:13-18.

        In response, uCloudlink failed to provide the Court with

evidence that the term has a specialized meaning that departs

from its ordinary meaning to a layperson. uCloudlink's

construction, moreover, was plainly deficient. The context in

which this term appears in Claim 1 of the '735 patent is


                                   7
"enabling an initial setting of said foreign wireless

communication device for enrolling said foreign wireless

communication device in service." '735 Patent at 22:19-21. The

first part of uCloudl1nk's construction tracks this, and SIMO

concedes that the phrase "activating a starting configuration"

"embraces the common use" of the disputed term. SIMO Br.      s.2
However, the Court does not believe that this substitution of

synonyms would be helpful to the jury. "Activating a starting

configuration" is not simpler or more intuitive than "enabling

an initial setting."

     The remainder of the first clause of uCloudlink's proposed

definition - "for enrolling a wireless communication device in a

communication service" - is redundant, as it simply repeats the

language that follows "enabling an initial setting" in the claim

itself. Substituting the proposed definition into the claim

language would yield the following: "[activating a starting

configuration for enrolling a wireless communication device in a

communication service] of said foreign wireless communication

device for enrolling said foreign wireless communication device

in service." This redundancy would, at best, only add confusion.



2 At oral argument, SIMO suggested that the word "activating" connotes
active participation, whereas "enabling" may be more passive. Tr. Oct.
19, 2018 at 22:15-20. But the very dictionary SIMO relies on to define
"enable" lists "activate" as a synonym. See Weldon Resp. Deel. Exh. D,
ECF No. 47-4. The Court does not see a meaningful difference between
the two words.
                                   8
     uCloudlink's proposed construction goes further astray when

it lists the purported steps of enabling an initial setting. The

steps described in uCloudlink's construction - requesting a

subscription, establishing an account, and so on - are all

listed in Claim 2 of the '735 patent, which says that it

describes "[t]he method of claim 1, wherein the enabling an

initial setting step further comprising" the listed items." '735

Patent at 23:12-34   (emphasis added).   In other words, Claim 2 is

"enabling an initial setting" plus the listed items, which means

"enabling an initial setting" must not include the listed items

on its own. The language of the claims precludes this portion of

uCloudlink's construction. "[T]he presence of a dependent claim

that adds a particular limitation raises a presumption that the

limitation in question is not found in the independent claim."

Liebel-Flarsheim Co. v. Medrad,   Inc., 358 F.3d 898,   910   (Fed.

Cir. 2004).

     uCloudlink argues that Figure 6 of the '735 patent supports

its construction, see uCloudlink Br. 5-6, but the Court

disagrees. Figure 6 illustrates the process of "Phone Enrolling

in service." '735 Patent Fig. 6. It does not purport to define

what "enabling an initial setting" means.     Indeed, that phrase

does not even appear in the   specificati~n's   description of

Figure 6. See '735 Patent at 14:54-1543. In any event, Figure

6's illustration would not overcome the plain language of claim

                                  9
2, which necessarily means that "enabling an initial setting"

can, but need not, include the steps listed.

     The Court concludes that uCloudlink has not raised an

"actual dispute," 02 Micro, 521 F.3d at 1360, regarding the

scope of this claim. uCloudlink has not explained how its

construction would result in a different claim scope than the

ordinary meaning of the phrase. uCloudlink argues that the jury

will not understand what it means to "enable an initial

setting," but the Court disagrees, especially given that the

jury need not understand the phrase in isolation but only needs

to understand what the phrase means in the context of the

claims. The claims themselves provide ample context - indeed,

they include all the language that uCloudlink would import into

the term itself.

     Because the Court is confident that the jury will be able

to apply the meaning of the term within the context of the

claims, and because the parties have not identified any genuine

dispute as to the scope of the term, the Court need not construe

the term further. See Biotec Biologische, 249 F.3d at 1349.

          2.   "extension unit"

     This term appears in claims 1-4, 8,   9, and 13 of the '735

patent and all asserted claims of the '689 patent. In its

papers, SIMO once again asked that the term be given its

ordinary meaning. SIMO Br. 8. But here that suggestion is

                                  10
plainly inadequate; the term is not self-explanatory and SIMO

offered no support for its contention that it has a common

meaning in the relevant field.

     As an alternative, SIMO at oral argument proposed that the

term be construed as   ~a   device that is capable of sending and

receiving communications." Tr. Oct. 19, 2018 at 35:22-23. That

suggestion is not much better. The wireless client - a phone or

a laptop,   for example - is also a device that is capable of

sending and receiving communications. SIMO's construction fails

to distinguish the extension unit from the wireless client and

is more likely to create confusion than provide clarity.

     uCloudlink offers this construction:

     a hardware computing device that is capable of
     communicating wirelessly with both a foreign wireless
     client and a wireless communication network 3

uCloudlink Br. 7. uCloudlink construes the patent to mean that

the extension unit kicks in when the mobile phone is incapable

of connecting to the wireless network directly; instead, the

phone connects to the extension unit, which in turn connects to

the network. uCloudl1nk Br. 8-9. SIMO does not appear to take

issue with this general gloss on what the extension unit does;



J uCloudlink's proposal or1g1nally included the language "including a
base station" at the end of the construction. See uCloudlink Br. 7.
However, at oral argument, counsel for uCloudlink offered to drop that
language, Tr. Oct. 19, 2018 at 42:8-9, and the Court agrees that it is
not necessary.


                                   11
however,    it argues that uCloudlink has improperly limited the

claim term by specifying that the unit must communicate

"wirelessly." SIMO Br. 8. The dispute therefore revolves around

whether the extension unit may only operate wirelessly or

whether it may communicate by wired connection.4

     SIMO points out that the patents clearly contemplate wired

(as well as wireless) connections, as each repeatedly states

that "[i]n some embodiments, communications between the

extension unit 108 and the [wireless communication] client 106

are via BLUETOOTH wireless connection, while in other

embodiments, the communications may occur over a wire coupling

the devices." '735 Patent at 17:61-65; see also id. at 18:29-31,

18:63-67;    '689 Patent at 19:20-24, 20:22-26, 20:59-60, 21:35-36.

In response, uCloudlink notes that claim 1 of the '735 Patent -

which all remaining claims of the '735 Patent cross-reference -

requires that the extension unit be "wirelessly communicating

directly" with the foreign wireless client.      '735 Patent at

22:26-28. However, the Court cannot agree with uCloudlink that

this acts as a categorical limitation on the term "extension

unit." The specification unambiguously states that some

embodiments utilize a wired connection. To the extent that the


4 The Court notes that uCloudl1nk's construction, read literally, only
requires that the unit be capable of wireless cormnunication, which
might not rule out w:red cormnunication. However, based on the briefing
and the oral argument, the Court understands uCloudlink's position to
be that the extension unit can only cormnunicate wirelessly.

                                   12
quoted language - which is itself a claim term that uCloudlink

has asked this Court to construe - requires wireless

communication,    it is because that phrase demands it, not the

term "extension unit" standing alone.

        Additionally, the '689 Patent repeats the language about

the extension unit having either a wired or wireless connection

to the communication client, but omits the above-quoted language

about directly wirelessly communicating with the client. Since

the parties agree that "extension unit" has the same meaning in

both patents, this supports the conclusion that the extension

unit is capable of either wireless or wired communication with

the communication client.

        uCloudlink further argues that SIMO disclaimed wired

connections for the extension unit in the prosecution history.

An interview summary from October 6, 2011 states that the

applicants agreed to claim amendments "further defining the

'data communication link' and that the extension unit 'directly

and wirelessly communicates.'" Cangro Opp. Deel. Exh. 5, ECF No.

45-1. But as SIMO pointed out at oral argument, this interview

specifically addressed claim 21, which became claim 1 in the

final    '735 patent. Tr. Oct. 19, 2018 at 34:20-22. The interview

is therefore consistent with this limitation being adopted only

for this specific claim. It does not support limiting the phrase

"extension unit" wherever it appears.

                                   13
     While the patents provide for either a wired or wireless

connection between the extension unit and the communication

client, they appear to contemplate only wireless communications

between the extension unit and the wireless communication

network. See, e.g.,   '735 Patent at 22:53-55   (extension unit

"wirelessly relays" authentication information request to

authentication server); id. 22:62-64   (wireless service is

"wirelessly requested" by extension unit). At oral argument,

SIMO took the position that while claim 1 of the '735 Patent

requires wireless connection, claim 8 does not. Tr. Oct. 19,

2018 at 34:3-8. But claim 8 incorporates the method of claim 1

for "establishing a virtual local wireless service," '735 Patent

at 24:28-29, which in turns specifies that the extension unit

"wirelessly request[s]" service, id. at 23:62-63. Moreover,

while there is express support in the patents for a wired

connection between the extension unit and the wireless

communication client, there is no reference whatsoever to a

wired connection with the wireless communication network. The

clear implication is that the extension unit only communicates

wirelessly with the communication network. However, because this

limitation appears in the claims directly, the Court does not

believe it necessary to include it in the construction of the

phrase "extension unit."




                                 14
        Finally, although SIMO did not challenge this point, the

Court does not perceive the need for the word "hardware" to

precede "computing device" in uCloudlink's proposed

construction.

        The Court accordingly construes "extension unit" to mean:

"a computing device that is capable of communicating with both a

foreign wireless client and a wireless communication network."

             3.   "said extension unit wirelessly communicating
             directly with said foreign wireless client"

        This term appears in claim 1 of the '735 Patent. SIMO asks

that it be given its ordinary meaning. SIMO Br. 21. uCloudlink

recommends the following:

        the extension unit exchanges information (e.g., data
        or voice) with the foreign wireless client via
        wireless connection, without going through a third
        device or components

uCloudlink Br.    14. The basic dispute is over whether the word

"directly" means that the unit must communicate with the client

without going through a third device. The Court finds that it

does.

        As a matter of ordinary usage,   the word "direct" suggests

that there are no intermediaries between the extension unit and

the wireless client. Additionally, Figures 1,      9A, and 9B of the




5 uCloudlink's original proposal limited the wireless connection to
BLUETOOTH, which SIMO disputed. At oral argument, uCloudlink agreed to
drop that limitation. Tr. Oct. 19, 2018 at 61:9-13.
                                   15
'735 Patent all appear to show the extension unit directly

communicating with the wireless client, with no intermediary

unit to be seen. SIMO argues that the patent provides for

"communications circuitry" to perform the wireless

communication, SIMO Br. 22, but uCloudlink correctly notes that

the circuity is part of either the extension unit or the

communication client, Def.'s Opp. Claim Const. Br. 18

("uCloudlink Opp. Br."), ECF No. 44. The communications

circuitry is therefore not a separate "device." It is, however,

arguably a separate "component." To comport with the

specification, that word must be removed from uCloudlink's

proposed construction.

     Apart from its objection to the "component" language, SIMO

offers no reason to think that the extension unit might

"directly" communicate by communicating through an intermediary

device.   Indeed, although SIMO asks this Court to give the phrase

its plain and ordinary meaning, SIMO resists the ordinary

meaning of the word "directly." SIMO points to another use of

the word "directly" in the patents, where "the authentication

information is sent directly to the extension unit 108 via the

data link," '689 Patent at 19:52-54, so that there is an

intermediate step. But even here, the data is sent directly from

the administrative system to the extension unit. The data link




                                 16
is a carrier for the information; it is not a third device that

relays the information.

     The Court agrees with SIMO, however, that uCloudlink's

gloss on "communicating" is unnecessary. The word is easy to

understand in context and the parties have not raised any

dispute about how it would apply. The Court declines to construe

the claim term more extensively than necessary.

     Accordingly, the Court construes this phrase to mean: "the

extension unit communicates with the foreign wireless client via

wireless connection, without going through a third device."

           4.   "authentication bank"

     This term appears in claims 1 and 4 of the '735 Patent and

in claims 1, 5, and 7 of the '689 Patent. SIMO proposes

"hardware and/or software storing authentication information."

SIMO Br.   12. uCloudlink proposes "a storage that contains one or

more physical identification modules    (e.g. SIM cards), phones,

and/or other authentication information." uCloudlink Br. 9. The

parties agree that the authentication bank contains

authentication information. The dispute is over whether the bank

can consist solely of that authentication information, in the

form of software (SIMO's position), or whether the bank must

instead contain physical items   (such as SIM cards or phones)

that in turn store the authentication information (uCloudlink's




                                 17
position). The Court concludes that the authentication bank must

include at least some physical ob]ects.

     The '735 Patent describes the authentication bank as

"contain[ing] one or more(] physical identification modules

(e.g., SIM cards) 320a-320n; phones 324a-324n; and/or other

authentication information 326." '735 Patent at 9:57-61; see

also id. at 22:34-36.6 The specification of the '689 Patent

includes a similar description.    '689 Patent at 10:66-11:2. The

claim language of the '689 Patent is slightly different, stating

that the bank "compris[es] a plurality of physical

identification modules," and defining "physical identification

module" to "include[] one or more memory, processors, programs,

and computer readable media storing subscriber identity module

and authentication information." '689 Patent at 23:49-53. Figure

3B of both patents accords with these descriptions, depicting

the bank as containing a number of SIM cards, phones, and other

authentication information.

     These descriptions make clear that the authentication bank

is comprised of both hardware and software. The authentication

bank is said to contain physical identification modules, a term



6 Many communications systems use SIM cards to store subscriber
information, but others store the information on the phones directly,
hence the inclusion of both SIM cards and phones in the authentication
bank. '735 Patent at 10:10-29, 10:62-67. The catchall "authentication
information" is used for other wireless systems, like WiFi. '735
Patent at 10:67-11:2.

                                  18
most naturally understood to mean hardware. The '689 Patent

makes even clearer that the authentication bank includes both

hardware components   (processors, computer readable media) and

software components   (memory, program, authentication

information) .

     SIMO protests that the word "physical" does not really mean

physical, see SIMO Opp. Br. 4, but it offers scant evidence to

support that assertion.   First, SIMO argues that "a physical

identification module can be software that describes or

identifies a physical item." Tr. Oct. 19, 2018 at 46:14-15. But

SIMO has offered no evidence that the term is commonly used that

way in the field of telecommunications. Moreover, it is

counterintuitive. Recall that "SIM" stands for "subscriber

identification module." When the patent uses the phrase

"physical identification module," the most natural reading is

that it is referring to a type of identification module that is

physical.

     SIMO next argues that the patent provides for "virtual"

SIMs when it says that "although SIM cards are described herein,

any comparable readable media may [sic] that stores unique

subscriber identifying information, such as an IMSI and/or

secret key, may be used." '735 Patent at 11:16-19. But "readable

media" need not refer to software; it commonly refers to the

physical objects in which data are stored.   Indeed, that is how

                                 19
the patents themselves use the term. See, e.g.,   '735 Patent at

11:64-67   ("Other types of computer-readable media that can store

data accessible by a computer may be employed, such a[s]

magnetic cassettes, flash memory cards, digital video disks

(DVD), Bernoulli cartridges, RAMs, ROMs, smart cards, etc.");

'689 Patent at 7:66-8:2   (same). In other words, when the patents

speak of "SIM cards," they are referring not only to the

traditional card format for storing authentication data but also

other formats. But there is no indication that the patents

contemplate a purely non-physical format.   In fact,   the patents

state quite explicitly that SIM cards (or their equivalents)

"may be received in a physical slot 322a-n, which is sized and

dimensioned for receiving SIM cards." '735 Patent at 11:3-5.

     Similarly, SIMO argues that the reference to "phones" in

the authentication bank could refer to "software phones, like

Skype." Tr. Oct.   19, 2018 at 47:7. SIMO pins this claim on the

fact that the patented system "can be used for         . VoIP [Voice

Over Internet Protocol]." '689 Patent 5:67-6:3, 17:11. According

to SIMO, VoIP refers to "using software to make telephone call,"

such as Skype or WhatsApp. Tr. Oct. 19, 2018 at 47:18-21. But,

again, SIMO has adduced no evidence suggesting that "phone" is a

term commonly understood in the field of telecommunications to

refer to "software phones." Certainly the patent itself does not

readily suggest as much; there is no mention of either VoIP or

                                 20
software phones in any of the provisions relating to the

authentication bank. The patents include "VOIP gateway" in a

list of "telephone or computing device[s]," see '735 Patent at

4:45-48, but it is at best ambiguous whether the gateway is

considered a "telephone" or a "computing device." Moreover, the

way in which the patent refers to "phones" is not easily read to

encompass software. The specification states, for example, that

"the phones 324   [in the authentication bank] are used for

provisioning wireless communication .       in locations that

store authentication data directly on the phone and not on a SIM

card, such as is common with CDMA carriers like SPRINT®." '735

Patent at 10:62-67. That description sounds like a physical

phone. The Court is therefore not persuaded that "phones," as

used in defining the authentication bank, means anything other

than physical telephones.

     Next, SIMO relies on Figure 1 of both patents. That diagram

depicts the authentication bank as a cylinder, a shape it shares

with the "subscriber database" and the "routing database." See

'735 Patent Fig. 1. In contrast, various servers are represented

by rectangles. Id. This, according to SIMO, shows that the

authentication bank is a "logical item[]" (i.e. software). Tr.

Oct. 19, 2018 at 45:14-46:1. The Court is not persuaded. Nothing

in either patent explicitly clarifies that the shape

representing a particular component in a particular diagram

                                 21
determines the form that component takes. At best, SIMO is

extrapolating from a very limited set of examples. This

supposition cannot overcome the direct language of the patent

claims and embodiments.

     SIMO also points out that the patents provide that the

authentication bank may be "commonly housed" with databases. Tr.

Oct. 19, 2018 at 46:2-7;   '735 Patent at 6:26-30;   '689 Patent at

7:24-28. SIMO argues that it is not possible to "house" hardware

with a database. But databases and other forms of software are

often housed in some physical casing.

     SIMO also urges that the "whole point" of the patents "is

to get rid of SIM cards," thus suggesting that it would not make

sense to have an authentication bank full of SIM cards. Tr. Oct.

19, 2018 at 50:11. But as uCloudlink points out, part of the

point of the patents is to give users an alternative to swapping

out SIM cards while traveling, not to eliminate SIM cards

altogether.

     Finally, SIMO protests that adopting this construction

would render certain claim language redundant. That is true to a

limited extent; but it does not render the construction

inappropriate or inaccurate. The claim language is susceptible

to different readings, as the present dispute makes obvious. To

resolve that dispute,   it is necessary to draw from the language




                                 22
of   ~he   claims and embodiments, even if that results in a certain

amount of duplicative wording.

       The Court concludes that the authentication bank, as

envisioned by the patents, must include at least some physical

obJects     (such as SIM cards or phones)   that in turn store

authentication information. The Court therefore construes

"authentication bank" to mean: "a storage containing one or more

physical identification modules     (e.g. SIM cards), phones, and/or

other authentication information."

              5.   "data communication link" and "data link"

       "Data link" appears in claims 1, 3, and 4 of the '735

Patent. "Data communication link" appears in claim 1 of the '735

Patent and claim 8 of the '689 Patent. At oral argument,

uCloudlink agreed to SIMO's construction of both terms, which is

"communication link capable of transmitting data." Tr. Oct. 19,

2018 at 52:25-53:4. The Court has therefore adopted that

construction.

              6.   "data channel"

       This term appears in claims 1 and 19 of the '689 Patent. As

with "data link," uCloudl1nk has agreed to SIMO's construction,

which the Court accordingly adopts: "communication channel

capable of transmitting data." 7



7 The parties have not explained what difference, if any, there is
between a "communication link" and a "communication channel."

                                    23
          7.     "voice link"

     This appears in claim 1 of the '735 Patent. SIMO proposes

"communication link capable of transmitting voice." SIMO Br. 23.

uCloudlink proposes "a connection between a wireless

communication device and a provider of a voice/phone network to

establish a voice service (e.g., VOIP) ." uCloudlink Br. 17.

However, uCloudlink agrees that the voice link is "similar" to

the data link. uCloudlink Br. 17. The Court therefore finds that

SIMO's construction is appropriate, as it parallels the

constructions agreed upon by the parties for "data link" and its

related terms.

     Accordingly, the Court construes "voice link" to mean:

"communication link capable of transmitting voice."

          8.   "the data channel is distinct from local wireless
          services of the local carrier," "the data
          communication link is distinct from the local cellular
          communication network," and "the data channel is not
          associated with a local wireless service provided to a
          subscriber of the local carrier"

     These terms appear in claims 1, 8, and 19 of the '689

Patent, respectively. 8 Although the wording varies,    the parties

agree that each phrase means the same thing. Tr. Oct. 19, 2018

at 53:21-24. SIMO requests that they be given their ordinary

meaning. SIMO Br. 19-20. uCloudlink asks that,     for each type of



8 A materially identical phrase, "the data channel is distinct from
wireless services of the local carrier," appears in claim 16 of the
'689 Patent, which is not asserted in this suit.

                                  24
connection, the construction be that the connection "is a

connection not using the local cellular communication network."

uCloudlink Br. 19-20. The basic dispute is over whether a data

channel being "distinct from" or "not associated with" a

cellular network also means that the channel is not using that

network.

     In uCloudlink's telling, the system initially uses the

local cellular communication network to, among other things,

establish a data link. Then, once that link is established, the

system uses that link,   rather than the cellular network, to

request and send authentication information. Tr. Oct. 19, 2018

at 56:8-11. While uCloudlink's proposal may not be the most

natural reading of the terms   (one would not normally understand

"distinct from" to mean "not using"),   it is nonetheless a

coherent explanation of what purpose is served by the "distinct

from" language. Moreover, it is consistent with the patents. Two

of the claims at issue provide that authentication information

is sent over the data channel (or data communication link) to

the wireless client, which then sends the authentication

information to the local carrier over "signal link of the local

cellular communication network." '689 Patent at 24:8-21, 28:11-

20; see also id. at 25:27-37. This strongly suggests that two

entirely separate and discrete information channels are used:

the data channel on the one hand, and the "signal link of the

                                 25
local cellular communication network" on the other. uCloudlink's

construction comports with that understanding.

    Moreover, when the Court asked SIMO's counsel at oral

argument what possible applications might be foreclosed by

uCloudlink's construction, counsel had no answer. Tr. Oct. 19,

2018 at 57:3-12. SIMO's opposition to this construction appears

to be based not on a substantive disagreement about the scope of

the claim term, but rather on a vague sense that uCloudlink's

construction might confuse the jury.

     The Court is unable to accept SIMO's proposal that these

phrases not be further construed. There is a genuine dispute

between the parties about whether the data channel may use the

local cellular communication network. Simply telling the jury to

apply the ordinary meaning would not resolve this question.

Indeed, the Court doubts whether a lay jury would even

intuitively understand that     (as the parties agree)   "distinct

from" and "not associated with" have the same meaning.       It is the

Court's obligation to resolve this question about the scope of

the patent claims in order to provide guidance to the jury. The

Court is   sa~isfied   that uCloudlink's construction provides such

guidance. To the extent that there is some residual ambiguity

about what it means to "not use" a cellular communication

network, "a sound claim construction need not always purge every




                                   26
shred of ambiguity." Acumed LLC v. Stryker Corp., 483 F.3d 800,

806 (Fed. Cir. 2007).

     Accordingly, the Court has adopted the following

constructions:

     "The data channel is distinct from local wireless services

of the local carrier" means "the data channel is not using the

local cellular communication network."

     "The data communication link is distinct from the local

cellular communication network" means "the data communication

link is not using the local cellular communication network."

     "The data channel is not associated with a local wireless

service provided to a subscriber of the local carrier" means

"the data channel is not using the local cellular communication

network."

            9.  "foreign wireless client" and "foreign wireless
            communication client"

     "Foreign wireless client" appears in claims 1-3, 9, and 13

of the '735 Patent. "Foreign wireless communication client"

appears in claims 1, 5, 7, 8, 14, and 19 of the '689 Patent. The

parties agree that the terms should be construed identically.

SIMO suggests "wireless communication client that is not in

contract with a local cellular network." SIMO Br. 20. uCloudlink

suggests "a telephone or hardware computing device that is

capable of communicating wirelessly, and is not subscribed to a


                                 27
local cellular network for a current location of the phone or

device." uCloudlink Br. 15, 21.

     SIMO disputes the phrase "telephone or hardware computing

device that is capable of communicating wirelessly," but

uCloudlink correctly notes that this phrase is lifted almost

verbatim from the specification. See '735 Patent at 4:44-46

("The wireless communication client 106 may be any telephone or

computing device capable of communicating wirelessly .         .").

SIMO does not identify what is wrong with this definition or how

it improperly limits the patent. And while SIMO claims that the

term "wireless communication client" is one of common use in the

field,   it offers no support for that proposition. However, SIMO

is correct that uCloudlink has inserted "hardware" where that

word does not appear in the patent. SIMO Opp. Br. 8. The Court

sees no reason to include this word in the construction.

     The second part of uCloudlink's construction is also drawn

directly from a definition in the patent itself. See '735 Patent

at 5:61-64   ("By 'foreign'   it is meant that the wireless

communication client 106 (or its SIM card)     is not subscribed to

the wireless communications network."). SIMO does not raise any

objection to this part of uCloudlink's construction. SIMO's own

construction is clearly inferior, as the word it uses -

"contract" - has no basis in the patent. When the specification




                                   28
explicitly defines a word, as here, that definition is

conclusive. See Phillips, 415 F.3d at 1316.

     Finally, the last part of uCloudlink's construction - "for

a current   locatio~   of the phone or device" - specifies the

referent for the word "local." If a user has a phone plan in New

York, and that user travels to France, the user is subscribed to

a "local" cellular network relative to New York, but not to

France. This phrase clarifies that it is the phone's current

location that determines whether the phone is subscribed to a

"local" network. However, the article "a" should be replaced

with "the" for clarity.

     Thus, the Court construes both "foreign wireless client"

and "foreign wireless communication client" to mean: "a

telephone or computing device that is capable of communicating

wirelessly and is not subscribed to a local cellular network for

the current location of the phone or device."

            10.   "communication server"

     This term appears in claim 1 of the '735 Patent. SIMO

requests that it be given its ordinary meaning. SIMO Br. 22.

uCloudlink suggests "a computing device facilitating the

rerouting of a non-local call to a destination device, using the

most suitable route to avoid roaming cost." uCloudlink Br. 15.

     It is undisputed that rerouting calls efficiently is at

least part of what the communication server does. See SIMO Opp.

                                   29
Br. 9 ("rerouting calls is   .§_,   but not the,   job of the

communication server"). But SIMO has not explained what else, if

anything, the communication server does; it insists simply that

it is a "server performing communication." SIMO Br. 22. As

uCloudlink points out, however, the patent references several

servers, all of which communicate in some way. uCloudlink Opp.

Br. 19. The construction must somehow distinguish the

communication server, and uCloudlink's proposal appears to

accurately describe what the server does. See '735 Patent at

12:22-25 (stating that the communication server includes

software "for receiving calls, determining the most efficient or

suitable route for the call, and thereafter routing the call")

     However, SIMO is correct that the use of the term "a

computing device" suggests a single, discrete item, while the

patent explicitly leaves open the possibility that the "server"

might in fact be spread across multiple servers. See '689 Patent

at 23:40-42   ("[S]ome items shown separately in the Figures could

be implemented on single servers and single items could be

implemented by one or more servers.");       '735 Patent at 22: 6-9

(same). Using the word "server," which itself should not require

any explanation, avoids this problem. Additionally, the word

"routing" is preferable to "rerouting." Although the patent

seems to use both interchangeably, "routing" avoids any



                                     30
implication that the communication server only functions if a

call has already been routed by something else.

     SIMO also correctly points out that the communication

server is capable of routing calls not only directly to a

destination device, but also to another communication server.

See '735 Patent at 14:49-52. The Court does not believe that

uCloudlink's construction precludes this operation; if a

communication server routes a call to a second communication

server, which in turn routes the call to a destination device,

the first server still "facilitat[ed]" the routing of the call

to its ultimate destination. Nonetheless, the Court does not

consider the "to a destination device" language to be necessary,

and omitting it improves the clarity of the construction.

     Finally, SIMO argues that the language "using the most

suitable route to avoid roaming cost" is ambiguous. Tr. Oct. 19,

2018 at 64:15-19. The Court agrees. It is true that the

specifications describe the server using the "most suitable

route," and that doing so reduces costs. See, e.g.,   '735 Patent

at 14:47-53. But it is not clear to the Court that cost is the

only measurement for the "most suitable" route. As SIMO notes,

considerations other than cost might influence the choice of

routing. The patents do not foreclose the possibility that the

communication server might, for example, choose the second-




                                31
cheapest route if it were more secure or faster than the

cheapest route.

     Accordingly, the Court construes "communication server" to

mean: "a server facilitating the routing of a non-local call."

           11.    "command link" and "signal link"

     "Command link" appears in claims 3 and 4 of the '735

Patent. "Signal link" appears in claims 1, 8, 13, and 19 of the

'689 Patent. SIMO proposes that the construction be

"communication link capable of transmitting" commands or

signals,   respectively. SIMO Br. 23. uCloudlink proposes the

following construction for both: "a connection between a

wireless communication device and a service provider of a

cellular network to transmit a service request and

authentication information before the service is provided."

uCloudlink Br. 17, 22.

     SIMO argues that uCloudlink is importing limitations from

the specifications into the claims, but SIMO does not explain

what functions of the command and signal links are omitted by

uCloudlink's construction. SIMO's own definitions make little

sense. The command link,    for example, is used to request a data

link, request authentication information, and send

authentication information.    '735 Patent at 23:37-47. Those

functions do not involve sending a "command." Moreover, defining

the signal link as a link that can transmit signals communicates

                                   32
virtually no information. The so-called "commands" transmitted

by the command link, after all, are also signals. SIMO uses

different terms to construe the command and signal links, yet

defines "signal link" in a way that confusingly seems to include

the command link. Far from providing clarity, this is likely to

confuse the jury.

     The Court agrees with uCloudlink that the patents appear to

use "signal link" and "command link" in the same way and

therefore they should have the same construction. See '735

Patent at 23:37-47;   '689 Patent at 25:32-37, 26:4-6.

uCloudlink's construction accurately describes what information

is sent over these links, and therefore the Court mostly adopts

its construction.

     However, SIMO raises two valid objections. First,

uCloudlink's construction only lists service requests and

authentication information, but the command and signal links are

also used to send the request for authentication information.

Second, uCloudlink's temporal limitation ("before the service is

provided")   is unnecessary. Since the claim terms relate to a

request for service, it is true that the requests will happen

before service is provided, but it is redundant to include that

in the construction itself.

     Accordingly, the Court construes both command link and

signal link to mean: "a communication link over which a wireless

                                 33
communication device requests service from a service provider of

a cellular network, and over which authentication information

and requests for authentication information are exchanged."

           12.  "authentication information" and "local
           authentication information"

     These terms appear in claims 1, 3, 4, and 8 of the '735

Patent and in claims 1, 5, 7, 8, 10, 14, and 19 of the '689

Patent. The parties agree that there is no meaningful

distinction between the terms. SIMO proposes defining each term

as "information needed to perform (local) authentication." SIMO

Br. 9. uCloudlink proposes "information for confirming whether a

SIM is verified in order to receive a cellular communication

service." uCloudlink Br. 12-13.

     SIMO complains that "authentication" is "so commonly used

in the telecommunications field that no construction is needed,"

but provides no evidence supporting this assertion apart from

the fact that the word "authentication" appears in the

"Background" section of the '689 Patent. SIMO Br. 10.     In any

event, uCloudlink's construction accurately captures the process

of authentication as that word is used in the patents -     i.e.

verifying that the device is entitled to receive cellular

service.

     SIMO insists that this construction would render claim 19

of the '689 Patent - which says that the authentication


                                  34
information is ser.t to the carrier "to provision a communication

service from the local carrier for the mobile telecommunications

device," '689 Patent at 28:18-20 - superfluous. The Court

disagrees. uCloudlink's construction explains that the

authentication information is information used to verify a

device to receive cellular service; claim 19 describes the

process by which the information is,    in fact,   used for that

purpose. Claim 19 therefore still serves a function under

uCloudl1nk's construction.

        SIMO also objects that the claim does not limit

authentication information to information that is used to

receive a cellular communication. SIMO Br. 10. But SIMO has not

identified, and the Court is unable to discern, any other use

for the authentication information as described by the patents.

E.g.,    '689 Patent at 20:61-66 ("The authentication information

is then transmitted to the service provider by the client 106 at

948. The service provider 110 then authenticates the wireless

communication client 106 as a local wireless communication

client, at 950, and provides the requested service to the

wireless communication client 106 at 952.")

        SIMO correctly notes, however, that authentication

information is not limited to SIM cards. The patents repeatedly

refer to authentication information in addition to SIM cards.

See, e.g.,    '735 Patent at 22:34-35 (referring to "subscriber

                                  35
identity modules   (SIMs), phones and authentication data");     '689

Patent at 25:6-8   (referring to "authentication data stored on a

[SIM] card and/or in memory").     It may be that the usual method

of authentication will come from a SIM card. See, e.g.,       '689

Patent at 23:57-61    (describing the process of "receiving a first

request for authentication information .         for associating a

[SIM] with a foreign wireless communication client or an

extension unit"); id. at 24:5-7     (describing "retrieving

subscriber identity information and authentication information

for the foreign wireless communication client or the extension

unit from the SIM"). But "authentication information" need not

be stored on a SIM.   In fact,   not all networks use SIM cards, see

'735 Patent at 10:27-30, and the authentication bank, as

discussed above, provides for storage of authentication

information on media other than SIM cards.9 The construction must

therefore be modified to clarify that devices other than SIM

cards can be authenticated.

     Accordingly, the Court construes both "authentication

information" and "local authentication information" to mean:




9 uCloudl1nk cites to a passage describing the authentication of SIM
cards in support of its position that authentication refers only to
verifying the SIM itself. uCloudlink Opp. Br. 8-9. But uCloudlink
conspicuously omits the sentence immediately preceding the quoted
portion, which makes clear that the quoted material describes only
"networks using SIM cards." '735 Patent 10:39 (emphasis added).

                                   36
"information for confirming whether a device is verified to

receive a cellular communication service."

            13.   "re-authenticate" and "re-authentication"

     These terms appear in claim 14 of the '735 Patent and claim

10 of the '689 Patent. SIMO argues that these terms are obvious

and need no construction. SIMO Br. 11. uCloudlink suggests

"periodically confirm whether a SIM is verified in order to

continue to provide a cellular communication service."

uCloudlink CC Br. 18, 23.

     The Court agrees with SIMO that the prefix "re" has an

obvious meaning that needs no further explanation. Additionally,

uCloudlink's insertion of the word "periodically" may imply a

fixed timetable, contrary to the specification. See '689 Patent

at 21:7-8   (noting that client "may need to re-authenticate"

"[e]very so often"). Since uCloudl1nk agrees that it is "not

attempting to require a set period between verification

requests," uCloudlink Opp. Br. 10, that word must be removed.

Other than that, however, uCloudlink's construction is

appropriate, as it substantially mirrors the construction given

to authentication information, above.

     The Court accordingly construes both "re-authenticate" and

"re-authentication" to mean: "re-confirming that a device is

verified to receive a cellular communication service."




                                  37
            14.   "storing the local authentication information"

       This phrase appears in claim 10 of the '689 Patent. SIMO

asks that the term be given its ordinary meaning. SIMO Br.            14.

uCloudlink proposes the following: "placing the local

authentication information on a SIM card or in memory of the

wireless communication client or extension unit for preservation

or later use." uCloudlink Br. 20.     10   There are two disputes:    (1)

whether the claims are properly limited to storage on a SIM card

or in memory; and (2) whether the storage must be for "later

use"   (which would exclude storage on short-term memory) . 11

       As to the first dispute, every example given of storage

involves storing the information on a SIM card or in memory of

the client or extension unit. E.g.         '689 Patent at 14:23-25,

17:19-21. SIMO has not suggested any alternative method of

storage that the patents might encompass. Rather,         SIMO relies on

the following language to argue that the storage methods could

be broader: "In some embodiments, the wireless communication

client 106 (or wireless extension unit 108) stores at least a




lJuCloudlink's brief says that the information must be stored for
"preservation and later use." uCloudlink Br. 20 (emphasis added). The
parties' jo1ntclaim construction statement, however, used "or." Joint
Disputed Claim Terms Chart 8, ECF No. 32. The Court assumes the
construction in the brief is a typographical error. In any event, "or"
is the more appropriate article.

1:Short-term or "volatile" memory, such as RAM, erases its data when
the device is powered down. Weldon Deel. Exh. Cat 474, ECF No. 37-4
(definition of "volatile memory").
                                     38
portion of the incoming authentication data either on a SIM card

and/or in memory 512 as authentication information 532." '689

Patent at 16:61-64. In context, however, this appears to be

saying that only some embodiments store the authentication

information at all; it does not suggest that, if the information

is stored, it would be placed anywhere but on a SIM card or in

memory. Cf.   '689 Patent at 23:5-12   (noting that authentication

data "may not be stored at the wireless communications system"

either because of "the nature of authentication data" or because

wireless communications system "has limited and/or insecure

memory") .

     As to the second dispute, uCloudlink is correct that the

patent claim specifies that the information is stored so that it

can be retrieved later. See '689 Patent at 25:52-55 (describing

the process of "relaying the stored local authentication

information to the local cellular communication network when the

local cellular communication network attempts to re-authenticate

the local authentication information"). This excludes the

possibility that the "storage" could be in short-term memory.

SIMO protests that this construction will render the claim

redundant. SIMO Opp. Br. 5-6. Not so. The fact that the data is

stored so that it can later be used for re-authentication

provides guidance as to what is meant by "storing." "Storing"

the data in volatile memory would not serve this purpose, since

                                  39
the data would likely not remain stored long enough to actually

be used to re-authenticate. Accordingly, it can be inferred that

the "storage" in this claim term refers only to stable,    long-

term memory.    It is not redundant to note that in the

construction.

     In any event, uCloudlink's construction also leaves open

the possibility that the data could be stored for

"preservation." As a matter of common sense, if data is stored,

it is stored either to be preserved or to be later used. SIMO,

again, has not identified any purpose for which data might be

stored that is not described by this construction.

     Accordingly, the Court construes this term to mean:

"placing the local authentication information on a SIM card or

in memory of the wireless communication client or extension unit

for preservation or later use."

     For the foregoing reasons, the Court adopted the

constructions set forth in its Order dated November 1, 2018.

Dated:    New York, NY                     ~ A~ ~
          November    ~' 2018              JED S. RAKOFF, U.S.D.J.




                                   40
